TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 16, 2021



                                     NO. 03-21-00129-CV


                                   Verenice Arce, Appellant

                                               v.

                              Rey Alexander Trevino, Appellee




      APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on March 17, 2021. Having reviewed

the record, the Court holds that Verenice Arce has not prosecuted her appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.